Case 5:21-cr-50014-TLB Document 40               Filed 08/20/21 Page 1 of 13 PageID #: 471




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )       Case No. 5:21-CR-50014-001
                                                     )
JOSHUA JAMES DUGGAR,                                 )
                                                     )
       Defendant.                                    )

     DEFENDANT’S MOTION TO DISMISS FOR GOVERNMENT’S FAILURE TO
           PRESERVE POTENTIALLY EXCULPATORY EVIDENCE

       Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves this Court to dismiss this case based on the Government’s failure to preserve

potentially exculpatory evidence: searches conducted by investigators of electronic devices

belonging to certain people who, at various times, had access to Wholesale Motorcars at 14969

Wildcat Creek Road in Springdale, Arkansas (the “Car Lot”) and the wireless internet at that

location. Based on discovery, investigators searched these electronic devices in connection with

this investigation—but the Government has admitted that law enforcement failed to preserve any

evidence obtained during these searches, some of which were performed by federal computer

forensics analysts.

       The Due Process Clause requires law enforcement to preserve evidence that is either

facially exculpatory or potentially exculpatory. See California v. Trombetta, 467 U.S. 479 (1984)

(“[T]o safeguard that right, the Court has developed what might loosely be called the area of

Constitutionally guaranteed access to evidence”) (internal citations omitted). “Taken together, this

group of constitutional privileges delivers exculpatory evidence into the hands of the accused,
Case 5:21-cr-50014-TLB Document 40                Filed 08/20/21 Page 2 of 13 PageID #: 472




thereby protecting the innocent from erroneous conviction and ensuring the integrity of our

criminal justice system.” Id.

       I.      Relevant Background

       Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.

       During its investigation, the Department of Homeland Security’s Homeland Security

Investigations division (“HSI”) searched electronic devices of certain people who, at various

points, had access to Wholesale Motorcars at 14969 Wildcat Creek Road in Springdale, Arkansas

(the “Car Lot”) and the wireless internet at that location.

       On November 4, 2019, HSI applied for and obtained a federal search warrant to search the

Car Lot. In his affidavit in support of the search warrant, HSI Special Agent Gerald Faulkner (“SA

Faulkner”) expressly represented:

       Based on my experience and consultation with computer forensic experts, I know
       that electronic files can be easily moved from computer or electronic storage
       medium to another computer or medium. Therefore, electronic files downloaded to
       or created on one computer can be copied on or transferred to any other computer
       or storage medium at the same location.

See Exhibit 1 at ¶ 45 (November 2019 Search Warrant Affidavit). SA Faulkner explained:

       I know that searching computerized information for evidence of crime often
       requires special agents to seize most or all of a computer system’s central
       processing unit (CPU), input/output peripheral devices, related software,
       documentation, and data security devices, including passwords, so that a qualified
       computer expert can accurately retrieve the system’s data in a laboratory or other
       controlled environment.

Id. SA Faulkner explained this because of the volume of evidence and technical requirements and

limitations; for instance, he elaborated, “[s]earching computer systems for criminal evidence is a

highly technical process requiring expert skill and a properly controlled environment.” Id. This

                                                  2
Case 5:21-cr-50014-TLB Document 40                       Filed 08/20/21 Page 3 of 13 PageID #: 473




rationale was all used in support of HSI’s request to seize electronic devices from the Car Lot,

claiming an on-site search was insufficient to meaningfully capture any evidence. See id.

(requesting permission to obtain a forensic image of all devices including cellular phones and to

search those images in a controlled computer forensic laboratory environment). In his affidavit in

support of a search warrant of a residence sought in October 2019, HSI Special Agent Howard

Aycock (“SA Aycock”) included precisely this same rationale. See Exhibit 2 (October 2019 Search

Warrant Affidavit).

        Approximately 5 weeks after executing the search of the Car Lot, HSI agents including SA

Faulkner searched electronic devices of witnesses they interviewed. But HSI failed to preserve any

evidence whatsoever in connection with these electronic devices they searched.

                 A.       Witness #1’s1 Electronic Device

        HSI interviewed Witness #1, on December 16, 2019, approximately one month after

applying for and executing a search warrant at the Car Lot. Witness #1 admitted to investigators

he worked at the Car Lot at various times and that, on several occasions, he even stayed at the Car

Lot overnight without Duggar’s knowledge or permission. HSI expressly noted in its official report

that it was interviewing Witness #1 as a “person of interest to the investigation.”

        During this interview, HSI obtained Witness #1’s verbal and written consent to search the

cellular phone in his possession at the time of the interview. Based on HSI’s official report, “[t]he

cellular telephone was examined for evidence of child pornography by SA Aycock and SA

Faulkner with negative results.” Witness #1 admitted to viewing adult pornography through

websites he accessed through the internet on his cellular phone and, when asked by these federal



1
 Given the nature of these proceedings, Duggar is using the pseudonyms “Witness #1,” “Witness #2,” and “Witness
#3” in lieu of these individuals’ names. However, Duggar has no objection to identifying each of them by name if the
Court prefers.

                                                         3
Case 5:21-cr-50014-TLB Document 40              Filed 08/20/21 Page 4 of 13 PageID #: 474




agents, denied viewing child pornography. HSI preserved no evidence whatsoever from the search

of Witness #1’s phone including its contents and metadata.

       B.      Witness #2’s Electronic Device

       Four days later, on December 20, 2019, investigators interviewed Witness #2, in

connection with this investigation. Witness #2 was read his Miranda rights before being

interviewed. During this interview, Witness #2 provided verbal and written consent for

investigators to search his cellular phone. Based on the official HSI report, “HSI CFA [Certified

Forensic Examiner] Marshall Kennedy conducted an examination of the cellular phone with

negative results.” Despite the examination being conducted by the Government’s computer

forensics examiner, HSI preserved no evidence whatsoever from the search of Witness #2’s phone

including its contents and metadata.

       C.      Witness #3’s Electronic Device

       On November 8, 2019—the same day HSI executed the search warrant of the Car Lot and

4 days after SA Faulkner signed his affidavit in support of the search warrant—investigators

interviewed Witness #3, in connection with this investigation. Witness #3 was read his Miranda

rights before being interviewed. The official report HSI prepared contains a section entitled

“INVESTIGATOR’S NOTE” (capitalized in original). That section states, “HSI Computer

Forensic Analysts conducted a forensic examination of [Witness #3’s] cellular phone at Wholesale

Motorcars which revealed no evidence of criminal activity.” Despite that examination being

conducted by more than one Government computer forensics analyst, HSI preserved no evidence

whatsoever from the search of Witness #3’s phone including its contents and metadata.




                                                4
Case 5:21-cr-50014-TLB Document 40                Filed 08/20/21 Page 5 of 13 PageID #: 475




       D.      HSI Preserved No Evidence From the Searches of at Least Three Electronic
               Devices

       Based on clear disclosures in official HSI reports disclosed in discovery revealing that at

least three devices were searched during the Government’s investigation of this case—one

belonging to what law enforcement described was a “person of interest to the investigation” and

two searched by professional computer forensics examiners employed by HSI—the defense

requested a copy of the evidence preserved from these searches (e.g., computer forensic images

and/or reports similar to the images and reports disclosed in connection with images seized from

the Car Lot on November 8, 2019). The Government represented that “no forensic images of

[these] devices [were] created and therefore they are not in the Government’s possession” and

further represented that there are no additional reports or discovery in connection with the searches

of these devices.

       II.     The Due Process Clause Requires Dismissal of This Case Based on the
               Government’s Failure to Preserve This Potentially Exculpatory Evidence

       “Under the Due Process Clause…criminal prosecutions must comport with prevailing

notions of fundamental fairness. We have long interpreted the standard of fairness to require that

criminal defendants be afforded a meaningful opportunity to present a complete defense.”

Trombetta, 467 U.S. at 479. “[T]o safeguard that right, the Court has developed what might loosely

be called the area of Constitutionally guaranteed access to evidence.” Id. (internal citations

omitted). “Taken together, this group of constitutional privileges delivers exculpatory evidence

into the hands of the accused, thereby protecting the innocent from erroneous conviction and

ensuring the integrity of our criminal justice system.” Id.

       Where the evidence the Government failed to preserve is facially exculpatory, the failure

“to preserve and ultimately to disclose that evidence…constitutes a due process violation,



                                                 5
Case 5:21-cr-50014-TLB Document 40                 Filed 08/20/21 Page 6 of 13 PageID #: 476




regardless of whether a criminal defendant…can show that the evidence was destroyed or

concealed in bad faith.” Moldowan v. City of Warren, 578 F.3d 351, 388 (6th Cir. 2009) (internal

quotations and citations omitted). “[E]vidence that might be expected to play a significant role in

the suspect’s defense is exculpatory.” Trombetta, 467 U.S. at 488. It has been long established

that evidence that either supports a defense theory, or contradicts a government allegation, is

exculpatory. See, e.g., Youngblood v. West Virginia, 547 U.S. 867, 868-69 (2006); United States

v. Gil, 297 F.3d 93, 102-03 (2d Cir. 2002).

       Where the evidence the Government failed to preserve is potentially exculpatory, dismissal

is mandated if the Government acted in bad faith in destroying or failing to preserve the potentially

exculpatory evidence. See, e.g., Youngblood, 488 U.S. at 58 (the bad faith requirement “limits the

extent of the police’s obligation to preserve evidence to…that class of cases where the interests of

justice most clearly require it, i.e., those cases in which the police themselves by their conduct

indicate that the evidence could form a basis for exonerating the defendant”).

       As a matter of law, bad faith is not the same as malicious intent. In other words, the question

before this Court is not whether law enforcement acted maliciously in failing to preserve

potentially exculpatory evidence. For example, the Ninth Circuit dismissed a case where a federal

agent allowed a video to be automatically recorded over instead of securing and storing it, thereby

leading to the failure to preserve evidence as a result of standard agency procedure. See United

States v. Zaragoza-Moreira, 780 F.3d 971 (9th Cir. 2015). Specifically, a United States Customs

and Border Patrol agent allowed a surveillance video to be automatically recorded over instead of

taking the necessary steps to preserve and secure it. In doing so, the federal agent failed to preserve

this potentially exculpatory evidence solely as a result of standard agency procedure. Although the

agent testified, and the district court found, that the agent was unaware of the exculpatory value of



                                                  6
Case 5:21-cr-50014-TLB Document 40                Filed 08/20/21 Page 7 of 13 PageID #: 477




the video, the Ninth Circuit dismissed the case based on the agency’s destruction of the video

footage because it supported a possible defense for the defendant. Id.

        In this case, the electronic devices HSI searched on November 8, 2019 (Witness #3),

December 16, 2019 (Witness #1), and December 20, 2019 (Witness #2) were—at a bare

minimum—potentially exculpatory. This is a case that centers on computer forensics associated

with people and devices that may have been present at the Car Lot during the time period at issue

in this case. That these devices were potentially exculpatory is hardly controversial; indeed, HSI

interviewed Witness #1 as a “person of interest to this investigation” and read Miranda rights to

Witness #2 and Witness #3 prior to searching their devices pursuant to their consent. Moreover,

with respect to two of these devices, HSI made sure to obtain verbal and written consent

(anticipating the searches could constitute evidence) and HSI utilized the expertise of its in-house

professional computer forensics analysts to perform the searches of the devices. The problem is

that HSI may have not identified evidence of child pornography during the field examination of

these devices—but failed to preserve other potentially exculpatory evidence. For example, the

devices may have contained content as to whether these devices had any relevant internet search

history, any evidence associated with the so-called “dark web” and/or the Bit Torrent network, any

metadata that might pinpoint the whereabouts of the devices at various dates and times, and the

list goes on.

        At bottom, investigators purposefully searched these devices but did so in a way that failed

to preserve any evidence for the defense’s use. Instead, the Government only turned over

documents with law enforcement’s conclusion that these devices had “negative results” but that is

far short of what the law requires: that “exculpatory evidence” be delivered directly “into the hands




                                                 7
Case 5:21-cr-50014-TLB Document 40               Filed 08/20/21 Page 8 of 13 PageID #: 478




of the accused” to “protect[] the innocent from erroneous conviction” and to “ensur[e] the integrity

of our criminal justice system.” Trombetta, 467 U.S. at 479.

       In Zaragoza-Moreira, the indictment was appropriately dismissed based on a failure to

preserve potentially exculpatory evidence. There, as here, federal agents failed to preserve

potentially exculpatory evidence by not taking the necessary steps to preserve and secure it. See

Zaragoza-Moreira, 780 F.3d at 971.

       But the bad faith in this case is actually much more egregious. Less than two months before

these devices were searched, both SA Faulkner and SA Aycock expressly represented to a federal

court precisely how insufficient a field search of an electronic device is and precisely why it is

necessary for law enforcement to image and subsequently search a device in a controlled laboratory

environment. See, e.g., Exhibit 1 at ¶ 45 (“Based on my experience and consultation with computer

forensic experts, I know that electronic files can be easily moved from computer or electronic

storage medium to another computer or medium. Therefore, electronic files downloaded to or

created on one computer can be copied on or transferred to any other computer or storage medium

at the same location”; “I know that searching computerized information for evidence of crime

often requires special agents to seize most or all of a computer system’s central processing unit

(CPU), input/output peripheral devices, related software, documentation, and data security

devices, including passwords, so that a qualified computer expert can accurately retrieve the

system’s data in a laboratory or other controlled environment”; “Searching computer systems for

criminal evidence is a highly technical process requiring expert skill and a properly controlled

environment”). If that was true approximately 5 weeks earlier, there is no good-faith explanation

for why the same two HSI special agents failed to obtain a forensic image of all devices and to

preserve that evidence so it could be searched by people with “expert skill” in “a properly



                                                 8
Case 5:21-cr-50014-TLB Document 40                Filed 08/20/21 Page 9 of 13 PageID #: 479




controlled environment.” Id.; see also Exhibit 2 (substantially same representations made by SA

Aycock in October 2019). This Court should not permit the investigative agents to speak out of

both sides of their mouth—to say imaging and preserving digital evidence is not necessary when

it comes to one set of devices and to say imaging and preserving digital evidence is justified when

it comes to another set of devices in the same investigation.

       Bad faith failure to preserve potentially exculpatory evidence is a rare occurrence because

federal law enforcement generally preserves evidence. But in this case, law enforcement failed to

preserve any record whatsoever of what these devices contained so that there is no method by

which the defense—or anyone for that matter—can determine exactly what existed in terms of

metadata and content. Federal agents clearly knew computer forensics evidence related to devices

that could have accessed the Car Lot’s internet network is potentially exculpatory and SA Aycock

and SA Faulkner, who both interviewed Witness #1, characterized that individual as a “person of

interest to the investigation.” Similarly, trained computer forensic analysts clearly know that a

cursory review of an electronic device coupled with a note that it has no evidentiary value does

nothing to preserve the evidence.

       What happened here is as clear as it is troubling: the Government concluded the three

devices they searched did not further its case against Duggar and therefore deprived Duggar of the

opportunity to access this potentially exculpatory evidence. Furthermore, to the extent any of these

three witnesses testify at this trial, the Government failed to preserve possible impeachment

evidence. See Trombetta, 467 U.S. at 488 (“[E]vidence that might be expected to play a significant

role in the suspect’s defense is exculpatory”); see also United States v. Coppa, 267 F.3d 132, 139

(2d Cir. 2001) (“The basic rule of Brady is that the Government has a constitutional duty to disclose

favorable evidence to the accused where such evidence is ‘material’ either to guilt or to



                                                 9
Case 5:21-cr-50014-TLB Document 40               Filed 08/20/21 Page 10 of 13 PageID #: 480




punishment. Favorable evidence includes not only evidence that tends to exculpate the accused,

but also evidence that is useful to impeach the credibility of a government witness”); United States

v. Bagley, 473 U.S. 667, 676 (1985) (“[i]mpeachment evidence...as well as exculpatory evidence,

falls within the Brady rule”).

       Indeed, “the Government’s obligations under Brady encompass not only information that

is admissible in its present form but also material information that could potentially lead to

admissible evidence favorable to the defense.” United States v. Meregildo, 920 F. Supp. 2d 434,

438–39 (S.D.N.Y. 2013), aff’d sub nom; United States v. Pierce, 785 F.3d 832 (2d Cir. 2015); see

also United States v. Rodriguez, 496 F.3d 221, 225-26 (2d Cir. 2007) (“This obligation is designed

to serve the objectives of both fairness and accuracy in criminal prosecutions”). The devices law

enforcement searched here no doubt contained information that could potentially lead to

admissible evidence favorable to the defense—for example, evidence reflecting on the technical

abilities of the owners of these devices. Witness #1 even admitted to using his device to access

adult pornography via the internet, but the Government failed to preserve the evidence of precisely

how he accessed the pornography.

       As such, the denial of Duggar’s rights under the Due Process Clause arising from HSI’s

failure to preserve evidence from three electronic devices—one belonging to a “person of interest

to this investigation” and the other two belonging to people they Mirandized—entails “the failure

to observe that fundamental fairness essential to the very concept of justice.” Lisenba v. People of

State of California, 314 U.S. 219, 236 (1941).

       The bottom line is this: there is no dispute the Government searched these three devices

and failed to preserve any evidence whatsoever in connection with them. There is also no dispute

that the Government twice represented to a federal court just before these searches how important



                                                 10
Case 5:21-cr-50014-TLB Document 40                 Filed 08/20/21 Page 11 of 13 PageID #: 481




it is to preserve digital evidence so it can be meaningfully searched in a controlled laboratory

environment by computer forensics experts.

       Throughout the litigation of this case, the Government has gone to great lengths to criticize

Duggar by calling this a “straight-forward” case. (Doc. 32). The truth is the case is not “straight-

forward” when the evidence is considered and the Government knows it—but the law governing

this motion, however, is straight-forward:

       Under the Due Process Clause…criminal prosecutions must comport with
       prevailing notions of fundamental fairness. We have long interpreted the standard
       of fairness to require that criminal defendants be afforded a meaningful opportunity
       to present a complete defense…[T]o safeguard that right, the Court has developed
       what might loosely be called the area of Constitutionally guaranteed access to
       evidence…Taken together, this group of constitutional privileges delivers
       exculpatory evidence into the hands of the accused, thereby protecting the innocent
       from erroneous conviction and ensuring the integrity of our criminal justice system.

Trombetta, 467 U.S. at 479.

       IV.     Conclusion

       Based on the foregoing, this Court should dismiss this case based on the Government’s

failure to preserve potentially exculpatory evidence. At a minimum, this Court should hold an

evidentiary hearing to determine what can be determined based on the searches performed and to

explore the possibility of alternative remedies.




                                                   11
Case 5:21-cr-50014-TLB Document 40     Filed 08/20/21 Page 12 of 13 PageID #: 482




                                     Respectfully submitted,

                                     Margulis Gelfand, LLC

                                      /s/ Justin K. Gelfand
                                     JUSTIN K. GELFAND, MO Bar No. 62265*
                                     7700 Bonhomme Ave., Ste. 750
                                     St. Louis, MO 63105
                                     Telephone: 314.390.0234
                                     Facsimile: 314.485.2264
                                     justin@margulisgelfand.com
                                     Counsel for Defendant
                                     *Admitted Pro Hac Vice


                                     Story Law Firm, PLLC

                                     /s/ Travis W. Story
                                     Travis W. Story, AR Bar No. 2008278
                                     Gregory F. Payne, AR Bar No. 2017008
                                     3608 Steele Blvd., #105
                                     Fayetteville, AR 72703
                                     Telephone: (479) 448-3700
                                     Facsimile: (479) 443-3701
                                     travis@storylawfirm.com
                                     greg@storylawfirm.com




                                       12
Case 5:21-cr-50014-TLB Document 40             Filed 08/20/21 Page 13 of 13 PageID #: 483




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to

be served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                               13
